Citation Nr: 0612060	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-10 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
schizophrenia.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for irritable bowel syndrome, gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Dr. J. A. Juarbe Ortiz, Psychiatrist


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and August 2004 RO 
decisions.  The February 2002 RO decision denied an increase 
in a 50 percent rating for schizophrenia.  The veteran's 
psychiatrist testified at a personal hearing at the RO in 
October 2002.  

The August 2004 RO decision granted service connection and a 
10 percent rating for irritable bowel syndrome, gastritis.  A 
May 2005 RO decision increased the rating for the veteran's 
service-connected schizophrenia to 50 percent, effective 
April 13, 2004.  However, as that grant does not represent a 
total grant of benefits sought on appeal, that claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  

The present Board decision addresses the issue of entitlement 
to an initial rating higher than 10 percent for irritable 
bowel syndrome, gastritis.  The issue of entitlement to an 
increase in a 50 percent rating for schizophrenia is the 
subject of the remand at the end of the decision.  


FINDINGS OF FACT

The veteran's irritable bowel syndrome, gastritis is no more 
than moderate in degree with frequent episodes of bowel 
disturbance with abdominal distress.  There is no evidence of 
eroded or ulcerated areas.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome, gastritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7309, 7319 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board notes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 
(2005).  

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Chronic hypertrophic gastritis (identified by gastroscope) 
with small nodular lesions, and symptoms, warrants a 10 
percent rating.  A 30 percent rating requires multiple small 
eroded or ulcerative areas and symptoms.  A 60 percent rating 
requires severe hemorrhages, or large ulcerated or eroded 
areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.  

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) is rated 0 percent when mild, with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating requires irritable colon 
syndrome which is moderate, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating 
requires irritable colon syndrome which is severe, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  

In August 2004, the RO granted service connection and a 10 
percent rating for irritable bowel syndrome, gastritis, 
effective February 9, 2004.  

Private and VA treatment records dated from October 2003 to 
May 2004 show treatment for disorders including 
gastrointestinal problems.  An October 2003 VA treatment 
entry noted that the veteran was seen for complaints 
including heartburn.  It was noted that his bowel sounds were 
present at all quadrants and that his abdomen was not tender, 
non-distended, soft, and depressible.  There were no masses 
or organomegaly.  The diagnoses included heartburn.  A 
November 2003 entry related diagnoses that included 
heartburn, controlled.  

A February 2004 VA treatment entry noted that the veteran 
complained of vomiting and diarrhea since days earlier.  A 
February 2004 radiological report noted that the veteran had 
upper abdominal pain, heartburn, nausea, and vomiting.  The 
impression indicated that no intrabdominal abnormalities were 
detected.  A March 2004 report of an upper gastrointestinal 
series noted that the veteran had a history of nausea and 
vomiting, weight loss, and heartburn.  The impression was 
that no upper gastrointestinal series abnormality was 
identified.  

An April 2004 private report from V. I. Acevedo Acevedo, 
M.D., related diagnoses including irritable bowel syndrome, 
gastritis.  

The most recent June 2004 VA gastrointestinal examination 
report noted that the veteran reported that he had occasional 
nausea and vomiting with no significant weight change.  It 
was indicated that there was alternative constipation and 
diarrhea.  The examiner stated that there was no evidence of 
fistula.  The examiner reported that there was no evidence of 
malnutrition, anemia, or other evidence of debility.  It was 
noted that there was no abdominal crampy pain with diarrhea 
and that the veteran's current treatment consisted of 
Imodium.  The diagnosis was irritable bowel syndrome and 
gastritis.  

Subsequent private and VA treatment records dated through 
September 2005 show continued treatment essentially for other 
disorders.  

The Board observes that the recent medical evidence fails to 
indicate any evidence of gastritis with small eroded or 
ulcerated areas and symptoms as required for a higher rating 
under Diagnostic Code 7307.  In fact, there is also no 
evidence of any small nodular lesions as required for even a 
10 percent rating under this code.  A March 2004 report of a 
VA upper gastrointestinal series related an impression that 
no abnormality was identified.  The veteran's gastritis does 
not appear to be the predominant disability picture in this 
case.  

Additionally, the recent medical evidence indicates that the 
veteran's irritable bowel syndrome is not more than moderate 
within the meaning of Diagnostic Code 7319, and thus, no more 
than a 10 percent rating may be assigned at this time.  
Symptoms indicative of severe irritable bowel syndrome within 
the meaning of this diagnostic code, as required for a 30 
percent rating are not demonstrated.  The most recent June 
2004 VA gastrointestinal examination report, as well as other 
treatment records, do not show severe symptoms such as more 
or less constant abdominal distress, as required for a higher 
30 percent rating.  The predominant disability picture is 
this case is the irritable bowel syndrome and the severity of 
the overall disability does not warrant elevation to the next 
higher rating of 30 percent.

In addition, the severity of the overall disability does not 
warrant elevation to the next higher evaluation pursuant to 
38 C.F.R. § 4.114 because the gastritis is not productive of 
symptomatology meeting the criteria for a compensable rating 
and does not increase the overall severity of the condition 
beyond the 10 percent rating already assigned for irritable 
bowel syndrome.

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's irritable bowel 
syndrome, gastritis has been more than 10 percent disabling.  
Thus "staged ratings" greater than a 10 percent rating are 
not warranted for any period of time since the effective date 
of service connection.  Fenderson v. West, 12 Vet.App. 119 
(1999).  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2004 and a rating 
decision in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir.  Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, No. 
01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the May 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  

ORDER

An initial rating greater than 10 percent for irritable bowel 
syndrome, gastritis is denied.  


REMAND

The other issue on appeal is entitlement to an increase in a 
50 percent rating for schizophrenia.  

The veteran was last afforded a VA psychiatric examination in 
April 2004.  The diagnosis was schizophrenia, 
undifferentiated type.  A Global Assessment of Functioning 
(GAF) score of 50 was assigned.  The examiner commented that 
the signs and symptoms described were seriously interfering 
with the veteran's employment functioning and social 
functioning.  

The Board notes that the veteran has received treatment for 
his schizophrenia subsequent to the April 2004 VA psychiatric 
examination.  The treatment reports indicate possible 
worsening of the veteran's service-connected schizophrenia.  

A June 2005 VA treatment entry related diagnoses of 
schizophrenia, undifferentiated type by history, and 
depressive disorder; depressive disorder, not otherwise 
specified; and rule out anxiety disorder.  A GAF score of 50 
was assigned at that time.  

A September 2005 private medical report from V. I. Acevedo 
Acevedo, M.D., indicated diagnoses of post-traumatic stress 
disorder (PTSD); panic disorder and agoraphobia; and 
schizophrenic disorder.  A GAF score of 45 was assigned.  
There was a notation that due to the severity of the 
veteran's condition, he was unable to work.  

It is the judgment of the Board that the duty to assist the 
veteran with his claims includes providing him with a VA 
examination because treatment rendered since the most recent 
examination appears to show that the veteran's condition may 
have worsened.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected schizophrenia.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected 
schizophrenia (as opposed to non-service-
connected psychiatric problems) should be 
reported in detail.  The examiner should 
specifically provide an opinion whether 
the veteran's service-connected 
schizophrenia results in total 
occupational and social impairment.  

2.  Thereafter, review the claim for 
entitlement to an increase in a 50 percent 
rating for schizophrenia.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


